Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 103 over Bentov in view of Zhang, Applicant submits that the disclosure of Bentov teaches away from the claimed method of using a sorted second Merkle tree supporting key image proof-of-non-membership queries. The Examiner respectfully disagrees. The disclosure of Bentov in no way criticizes, discredits, or otherwise discourages the claimed method of using a second Merkle tree to prevent double spending. Furthermore, as Applicant admits on page 9 of their arguments, Bentov merely references using the Bitcoin architecture for its particular implementation and does not in any way detail particular methodologies or solutions for remedying double spend transactions. Therefore, Bentov does not teach away from either the claimed invention nor the combination of Bentov and Zhang. 
The Examiner additionally makes note of MPEP 2103.01(I) which states, “The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.” (see also In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004)).
Applicant further submits that Zhang does not disclose that the “historical key-image set” is a sorted Merkle tree and that Zhang does not disclose "[receiving] the transaction output proof-of-membership and the key image proof-of-non- membership within the enclave from the client device, the enclave configured to use the transaction output proof-of-membership to traverse the first Merkle tree to validate that corresponding transaction is a member of a transaction ledger, the enclave configured to use the key image proof-of-non-membership to traverse the second Merkle tree to validate that a corresponding key image is not a member of the transaction ledger and that the corresponding transaction is not a double spend transaction." The Examiner respectfully disagrees. As is obvious to one of ordinary skill in the art, a sorted Merkle tree is simply a type of data structure falling under the umbrella of a set (i.e. set theory). Therefore, as Zhang discloses a “historical key-image set” it would be inherent that a sorted Merkle tree would fall under such a broad term and the claimed use of a sorted Merkle tree would be an obvious matter of design choice. Additionally, the Examiner notes that while Zhang nor Bentov alone disclose the limitation above, when considered in combination, they disclose all limitations of the claims. Therefore, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bentov et al. (US 2019/0156301; hereinafter “Bentov”) in view of Zhang (2021/0288817; hereinafter “Zhang”).
Regarding claims 1, 10, and 19, Bentov discloses: A secure transaction network, method, and non-transitory machine-useable storage medium comprising: 
a network node in data communication with other network nodes via a data network, the network node having a secure processing enclave, the enclave configured to include: at least one isolated memory device, processing logic isolated from operating system (OS) calls, and a remote attestation capability, the network node further configured to maintain a first Merkle tree to support transaction output proof-of-membership queries (Fig. 1, Fig. 15, Fig. 20, 0044-0056, 0104, 0110, 0173, 0245)...
a wallet configured as executable code on a client device, the wallet, upon execution on the client device, establishing a secure data communication with the network node and to request validation of a transaction by sending a transaction output proof-of-membership (Fig. 1-2, Fig. 8, 0032, 0103, 0110-0116, 0135, 0173, 0245)...
and the network node configured to receive the transaction output proof-of-membership...within the enclave from the client device, the enclave configured to use the transaction output proof-of-membership to traverse the first Merkle tree to validate that a corresponding transaction is a member of a transaction ledger (Fig. 2, Fig. 8, Fig. 20, 0110, 0173, 0245)...
Bentov does not disclose: a network node in data communication with other network nodes via a data network... the network node further configured to maintain...a sorted second Merkle tree to support key image proof-of-non-membership queries;
...a client device...configured to establish a secure data communication with the network node and to request validation of a transaction by sending...a key image proof-of-non-membership to the network node; 
and the network node configured to receive...the key image proof-of-non-membership...from the client device...use the key image proof-of-non-membership to traverse the second Merkle tree to validate that a corresponding key image is not a member of the transaction ledger and that the corresponding transaction is not a double spend transaction.
However, in the same field of endeavor, Zhang discloses: a network node in data communication with other network nodes via a data network... the network node further configured to maintain...a sorted second Merkle tree to support key image proof-of-non-membership queries (Fig. 3, Fig. 6, 0070-0072, 0126);
...a client device...configured to establish a secure data communication with the network node and to request validation of a transaction by sending a transaction output proof-of-membership and a key image proof-of-non-membership to the network node (Fig. 3, 0049, 0063, 0065, 0070-0071); 
and the network node configured to receive the transaction output proof-of-membership and the key image proof-of-non-membership...from the client device...configured to use the transaction output proof-of-membership...to validate that a corresponding transaction is a member of a transaction ledger...configured to use the key image proof-of-non-membership to traverse the second Merkle tree to validate that a corresponding key image is not a member of the transaction ledger and that the corresponding transaction is not a double spend transaction. (Fig. 6, 0072, 0123-0126).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 10, and 19 disclosed by Bentov by including validating key image proof-of-non-membership as disclosed by Zhang. One of ordinary skill in the art would have been motivated to make this modification to prevent double-spending or replaying of cryptocurrency transactions (Zhang 0070).
Regarding claims 2, 11, and 20, Bentov in view of Zhang discloses all limitations of claims 1, 10, and 19. Bentov further discloses: the client device configured to execute the executable code of the wallet, the client device being a mobile device. (Fig. 1, 0032).
Regarding claims 3 and 12, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the enclave is implemented as a Software Guard Extensions (SGX) architecture (Fig. 1, Fig. 15, 0010, 0048-0056).
Regarding claims 4 and 13, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the network node and the other network nodes are in data communication with the transaction ledger (Fig. 1, 0034-0036).
Regarding claims 5 and 14, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the network node is further configured to use the transaction output proof-of-membership to recover a root hash corresponding to the transaction output proof-of-membership (Fig. 8, Fig. 20, 0110, 0173, 0245).
Regarding claims 6 and 15, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the network node is further configured to use the key image proof-of-non-membership to recover a root hash corresponding to the key image proof-of-non-membership (Fig. 8, Fig. 20, 0110, 0173, 0245).
Regarding claims 7 and 16, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the network node is further configured to validate that a corresponding transaction is a member of the transaction ledger without leaking transaction inputs to untrusted code, the untrusted code being a non-specific or un-validated executable component (Fig. 1, 0010, 0048-0056).
Regarding claims 8 and 17, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the network node is further configured to validate that a corresponding key image is not a member of the transaction ledger without leaking ring elements to untrusted code, the untrusted code being a non- specific or un-validated executable component (Fig. 1, 0010, 0048-0056).
Regarding claims 9 and 18, Bentov in view of Zhang discloses all limitations of claims 1 and 10. Bentov further discloses: wherein the wallet is configured to initiate transactions causing digital cash to be transferred from a first client device to a second different client device (Fig. 1-2, Fig. 4, 0032, 0114-0115, 0121, 0150).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685